Case 6:19-cv-02269-GAP-EJK Document 1 Filed 11/29/19 Page 1 of 7 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


  THE LAMAR COMPANY, LLC, a Louisiana                         Civil Action No. ________________
  limited liability company,

            Plaintiff,

  v.

  DOT PROPERTIES, N.A., a foreign
  corporation,

            Defendant.                                    /

                               DEFENDANT’S NOTICE OF REMOVAL
           DOT Properties, N.A., pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removes the

 action styled The Lamar Company, LLC v. DOT Properties, N.V., Case No. 2019-32150,

 pending in the 7th Judicial Circuit in and for Volusia County, Florida (the “State Court

 Action”), to the United States District Court for the Middle District of Florida. Removal is

 based on federal diversity jurisdiction. In support of its Notice of Removal, DOT Properties

 states as follows:

 I.        BACKGROUND

           1.          The State Court Action was filed on November 26, 2019. DOT Properties

 received the complaint by email that same day.

           2.          In accordance with 28 U.S.C. § 1446(a) and Middle District Local Rule 4.02(b),

 a copy of all process, pleadings, and orders filed in the State Court Action are attached hereto

 as Composite Exhibit A.

           3.          Pursuant to 28 U.S.C. §§ 1446(a) and (d), undersigned counsel certifies that a




  AMERICAS 101576325
Case 6:19-cv-02269-GAP-EJK Document 1 Filed 11/29/19 Page 2 of 7 PageID 2




 Notice of Filing Notice of Removal, along with a copy of this Notice of Removal and all

 attachments hereto, will be promptly filed with the Clerk of the Circuit Court of Volusia

 County, Florida, and the same will be promptly served on counsel of record.

           4.          Plaintiff’s Complaint is a one-count declaratory action seeking to resolve a

 dispute over a renewal lease it executed with Defendant that began on April 1, 2000. See

 Compl. ¶ 15.

           5.          “To remove a case from a state court to a federal court, a defendant must file in

 the federal forum a notice of removal ‘containing a short and plain statement of the grounds

 for removal.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 551 (2014)

 (quoting 28 U.S.C. § 1446(a)). “A statement ‘short and plain’ need not contain evidentiary

 submissions.” Id. As demonstrated below, this Court has diversity jurisdiction over Plaintiff’s

 claims and the Complaint is properly removed to this Court.

 II.       DOT PROPERTIES HAS SATISFIED THE PROCEDURAL REQUIREMENTS
           FOR REMOVAL

           6.          This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed

 within 30 days after Defendant received the Complaint. See 28 U.S.C. § 1446(b)(1).

           7.          As of the date of this Notice of Removal, DOT Properties has not filed a

 responsive pleading in the State Court Action. DOT properties hereby reserves all legal rights

 and defenses to the Complaint. By removing the action to this Court, DOT Properties does not

 waive any rights or defenses available under federal or state law. DOT Properties further

 reserves the right to amend or supplement this Notice of Removal.

           8.          The United States District Court for the Middle District of Florida is the proper

 place to file this Notice of Removal under 28 U.S.C. § 1441(a) because it is the federal district



  AMERICAS 101576325                                   2
Case 6:19-cv-02269-GAP-EJK Document 1 Filed 11/29/19 Page 3 of 7 PageID 3




 court that embraces the place where the State Court Action was filed and is pending.

 III.      REMOVAL IS PROPER BECAUSE THIS COURT HAS FEDERAL
           DIVERSITY JURISDICTION OVER THIS CIVIL ACTION

           9.          The State Court Action is removable under 28 U.S.C. §§ 1332 and 1441

 because this Court has diversity jurisdiction. A defendant in a state-court action may remove

 a case to federal court if “the district courts of the United States have original jurisdiction”

 over the action. 28 U.S.C. § 1441(a). District courts have original jurisdiction over a civil

 action in which only state law claims are alleged if the civil action arises under the federal

 court’s diversity jurisdiction. See 28 U.S.C. § 1332(a). Jurisdiction based on diversity of

 citizenship exists where the amount in controversy exceeds $75,000 and the suit is between

 citizens of different States. Id. Diversity jurisdiction requires complete diversity, meaning

 that every plaintiff must be diverse from every defendant.

           A.          The Parties Are Completely Diverse

           10.         Plaintiff alleges that it is a limited liability corporation. See Complaint at ¶ 4.

 According to the available public information its latest Annual Report filed with the Louisiana

 Secretary of State (attached hereto as Exhibit B), The Lamar Company, LLC has one member,

 Lamar Media Corporation. See Ex. B at 3.                   Lamar Media Corporation is a Delaware

 corporation with its principal place of business located in Baton Rouge, Louisiana. See

 Company Profile, attached as Exhibit C at 1. Thus, Plaintiff is citizen of Louisiana and

 Delaware. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020,

 1022 (11th Cir. 2004) (holding that “a limited liability company is a citizen of any state of

 which a member of the company is a citizen”).

           11.         Defendant DOT Properties is a corporation registered in the Netherlands



  AMERICAS 101576325                                   3
Case 6:19-cv-02269-GAP-EJK Document 1 Filed 11/29/19 Page 4 of 7 PageID 4




 Antilles, with its principal place of business in the Bahamas. Thus, Defendant is a foreign

 citizen.

            12.        Because Plaintiff is a citizen of Louisiana an Delaware, and Defendant is not,

 complete diversity exists under 28 U.S.C. § 1332(a)(2). See Stirzaker v. Howard, Case

 No.3:00-cv-1350-J-20TJC, 2001 U.S. Dist. LEXIS 17013, at *3 (M.D. Fla. Aug. 30, 2001)

 (noting diversity jurisdiction exists “between citizens of a State and citizens or subjects of a

 foreign state” (internal quotation marks and citation omitted)).

            B.         The Amount in Controversy Exceeds $75,000

            13.        A defendant seeking removal “need include only a plausible allegation that the

 amount in controversy exceeds the jurisdictional threshold.” Thomas v. Family Dollar Stores

 of Fla., Inc., No. 8:17-cv-583-T-30AEP, 2017 U.S. Dist. LEXIS 65963, at *3 (M.D. Fla. May

 1, 2017) (quoting Dart Cherokee, 135 S. Ct. at 554). “A removing defendant is not required

 ‘to prove the amount in controversy beyond all doubt or to banish all uncertainty about it.’”

 Family Dollar Stores, 2017 U.S. Dist. LEXIS 65963, at *3-4 (quoting Pretka v. Kolter City

 Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)).

            14.        “When a plaintiff seeks injunctive or declaratory relief, the amount in

 controversy is the monetary value of the object the litigation from the plaintiff's perspective.”

 Hunt v. Nationstar Mortg., LLC, 782 F. App’x 762 (11th Cir. 2019) (citation omitted). In other

 words, “the value of declaratory relief is the monetary value of the benefit that would flow to

 the plaintiff if the relief were granted.” VIP Auto Glass, Inc. v. Geico Gen. Ins. Co., No. 8:16-

 cv-2012-T-35JSS, 2017 U.S. Dist. LEXIS 188150, at *16 (M.D. Fla. Mar. 7, 2017) (alterations

 and citation omitted). As shown below, Plaintiff has represented that the value that will flow




  AMERICAS 101576325                                 4
Case 6:19-cv-02269-GAP-EJK Document 1 Filed 11/29/19 Page 5 of 7 PageID 5




 to it if relief is granted is $800,000.

           15.         In determining the amount in controversy, the Court “can look to the notice of

 removal and other evidence relevant to the amount in controversy at the time the case was

 removed, including evidence submitted in response to a motion to remand.” Family Dollar

 Stores, 2017 U.S. Dist. LEXIS 65963, at *4 (citing Pretka., 608 F.3d at 754) (internal

 quotations omitted).

           16.         In a settlement communication dated November 22, 2019, Plaintiff stated that

 its billboard lease is valued at approximately $800,000 if it ends in 2030 rather than March

 2020. See November 22, 2019 Email, attached as Exhibit D. Plaintiff’s repudiation of its

 agreement that the renewal lease will end in March of 2020 (see Compl. ¶ 9-10), as well as its

 decision to seek a court declaration that its renewal lease extends to 2030, have placed in

 controversy the $800,000 benefit that would flow to Plaintiff if the relief it seeks is granted.

 Plaintiff’s rights are in imminent risk of injury because if relief is denied, Plaintiff will lose

 $800,000 that would otherwise “flow to the plaintiff.” VIP Auto Glass, Inc., 2017 U.S. Dist.

 LEXIS 188150, at *16.

           17.         In determining whether the amount in controversy requirement is met, the Court

 may consider a wide range of materials, including settlement demands. See Family Dollar

 Stores, 2017 U.S. Dist. LEXIS 65963, at *5 (denying motion to remand based on “Plaintiff’s

 pre-suit demand, in which she demanded an amount greater than $75,000”); Scott v. Home

 Depot U.S.A., Inc., No. 11-62426-CIV, 2012 U.S. Dist. LEXIS 3452, at *7 (S.D. Fla. Jan. 11,

 2012) (denying motion to remand and holding that the “pre-suit demand letter and the facts

 contained therein are permissible evidence of the amount in controversy”) (citing AAA




  AMERICAS 101576325                                  5
Case 6:19-cv-02269-GAP-EJK Document 1 Filed 11/29/19 Page 6 of 7 PageID 6




 Abachman Enters. v. Stanley Steemer Int’l, Inc., 268 F. App’x 864, 866 (11th Cir. 2008)

 (concluding that the amount in controversy was satisfied based on the plaintiff’s pre-suit

 demand letter that sought “hundreds of thousands of dollars in damages”)); Mick v. De Vilbiss

 Air Power Co., No. 6:10-cv-1390-Orl-28GJK, 2010 U.S. Dist. LEXIS 136246, at *6 (M.D.

 Fla. Nov. 14, 2010) (denying motion to remand and ruling that plaintiff’s demand letter “is

 evidence of Plaintiff's view of the amount in controversy, and that view is relevant in deciding

 the Motion to Remand”).

           18.         Accordingly, based on the facts set forth in this Notice of Removal and on the

 Complaint’s allegations, DOT Properties has established both diversity of citizenship and the

 requisite amount in controversy. See Dart Cherokee, 135 S. Ct. at 554 (holding that defendant

 seeking removal to federal court need only allege a short and plain statement of the grounds

 for removal).

                                              CONCLUSION

           For the foregoing reasons, the State Court Action is properly removed to this Court.




  AMERICAS 101576325                                 6
Case 6:19-cv-02269-GAP-EJK Document 1 Filed 11/29/19 Page 7 of 7 PageID 7




 Dated: November 29, 2019                     Respectfully submitted,

                                              WHITE & CASE LLP
                                              Southeast Financial Center
                                              200 S. Biscayne Blvd., Suite 4900
                                              Miami, FL 33131-2352
                                              Telephone: (305) 371-2700
                                              Facsimile: (305) 358-5744

                                              Counsel for Defendant DOT Properties, N.A.

                                              By: s/ W. Dylan Fay
                                                     Jaime A. Bianchi
                                                     Florida Bar No. 908533
                                                     Email: jbianchi@whitecase.com

                                                     W. Dylan Fay
                                                     Florida Bar No. 125673
                                                     Email: wfay@whitecase.com


                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

 ECF on November 29, 2019 to all counsel of record.



                                              s/ W. Dylan Fay
                                              W. Dylan Fay




  AMERICAS 101576325                           7
